Order
Per Curiam
Appellant Janet Daniel appeals from the Circuit Court of DeKalb County’s grant of summary judgment in favor of Respondents Janet M. Perry Van Wye, Michael Van Wye, and Rosalie E. Van Wye. After a thorough review of the record, we conclude that Respondents established they are entitled to judgment as a matter of law; thus, the trial court did not err by granting summary judgment in Respondents’ favor. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties. Judgment affirmed. Rule 84.16(b).